NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 10-4704
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                 IBRAHIM FOFANA
                                   a/k/a Issiajh Bah

                                   Ibrahim Fofana,
                                      Appellant
                                   _____________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal No. 2-09-cr-00662-001)
                     District Judge: Honorable Petrese B. Tucker
                                   _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 19, 2012

            Before: RENDELL, FISHER and CHAGARES, Circuit Judges

                           (Opinion Filed: March 29, 2012)
                                   _____________

                             OPINION OF THE COURT
                                 _____________

RENDELL, Circuit Judge.

      Defendant Ibrahim Fofana challenges the 124-month term of imprisonment to

which he was sentenced after pleading guilty. Despite Fofana’s arguments to the
contrary, however, the sentence imposed by the District Court is both procedurally and

substantively reasonable. Accordingly, we will affirm.

                                             I.

       We write principally for the benefit of the parties and therefore recount only the

essential facts and procedural history.

       A grand jury returned a twelve-count indictment against Fofana for his

involvement in a scheme to acquire and use hundreds of stolen credit and debit card

account numbers. Before trial, Fofana pleaded guilty to ten of the twelve charges in the

indictment, including access device fraud and aggravated identity theft. The presentence

investigation report prepared on Fofana set his Sentencing Guidelines range at 124-269

months. 1

       Fofana raised several objections to the report’s sentencing calculation and asked

the District Court for a variance from the Sentencing Guidelines range. After considering

the parties’ written and oral arguments, the District Court denied Fofana’s requests. The

District Court sentenced Fofana to the shortest term of imprisonment within the

Sentencing Guidelines range, 124 months.




       1
        A total offense level of 24 and criminal history category of VI yielded an initial
range of 100-125 months. However, a two-year mandatory minimum sentence applied to
each of Fofana’s six aggravated identity theft convictions. Under 18 U.S.C. §
1028A(b)(4), the District Court had discretion to decide whether the minimum sentences
should run consecutively or concurrently, hence the final range of 124-269 months.
                                             2
       The instant appeal followed. 2

                                             II.

       Appellate review of a criminal sentence proceeds in two stages, both of which are

governed by an abuse-of-discretion standard. First, we ensure “that the district court

committed no significant procedural error.” United States v. Tomko, 562 F.3d 558, 567

(3d Cir. 2009). We then consider the sentence’s substantive reasonableness. Id. “[I]f the

district court’s sentence is procedurally sound, we will affirm it unless no reasonable

sentencing court would have imposed the same sentence on that particular defendant for

the reasons the district court provided.” Id. at 568.

       Despite characterizing his argument as one of both procedural and substantive

unreasonableness, we read Fofana’s brief to principally challenge the former.

Specifically, Fofana contends that the District Court failed to adequately explain its

rejection of his arguments for a lower sentence. The record, however, demonstrates that

the District Court responded to each of Fofana’s arguments for a sentence different than

that set forth in the presentence investigation report. Though short, the District Court’s

explanations were legally sufficient because they evidence its reasoned consideration of

Fofana’s arguments. See Rita v. United States, 551 U.S. 338, 356-57 (2007) (“The

sentencing judge should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments . . . . Sometimes the circumstances will call for a brief

explanation . . . .”). The District Court proceeded to acknowledge the factors that it must


       2
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                              3
evaluate before arriving at a sentence and then deemed the bottom of the Sentencing

Guidelines range “appropriate” for Fofana. Similarly concise records have satisfied the

United States Supreme Court of a sentence’s procedural reasonableness. See id. at 358-

59 (deeming adequate a court’s conclusion that a sentence is “appropriate” where “a

matter is . . . conceptually simple . . . and the record makes clear that the sentencing judge

considered the evidence and arguments”). We will not require more here.

       Having found no procedural error, we have little difficulty finding Fofana’s

sentence substantively reasonable. To start, Fofana’s failure to present arguments related

to substantive unreasonableness – beyond invoking the term – suffices to justify denying

the contention because, as the challenger, he bears the burden. See Tomko, 562 F.3d at

567 (“[T]he party challenging the sentence has the burden of demonstrating

unreasonableness.”). In any event, though, that the District Court settled on a sentence

within the Sentencing Guidelines range through sound procedure independently

convinces us of the 124-months term’s substantive reasonableness.

                                             III.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.




                                              4